 


109 HR 468 IH: Professional Boxing Safety Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 468 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. King of New York (for himself, Mr. Pickering, and Mr. Osborne) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Professional Boxing Safety Act of 1996 to establish the United States Boxing Commission to administer such Act, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Professional Boxing Amendments Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Amendment of Professional Boxing Safety Act of 1996 
Sec. 3. Definitions 
Sec. 4. Purposes 
Sec. 5. United States Boxing Commission approval, or ABC or commission sanction, required for matches 
Sec. 6. Safety standards 
Sec. 7. Registration 
Sec. 8. Review 
Sec. 9. Reporting 
Sec. 10. Contract requirements 
Sec. 11. Coercive contracts 
Sec. 12. Sanctioning organizations 
Sec. 13. Required disclosures by sanctioning organizations 
Sec. 14. Required disclosures by promoters and broadcasters 
Sec. 15. Judges and referees 
Sec. 16. Confidentiality 
Sec. 17. Medical registry 
Sec. 18. Conflicts of interest 
Sec. 19. Enforcement 
Sec. 20. Repeal of deadwood 
Sec. 21. Recognition of tribal law 
Sec. 22. Establishment of United States Boxing Commission 
Sec. 23. Conforming amendments 
Sec. 24. Study and report on definition of promoter 
Sec. 25. Effective dates 
2.Amendment of Professional Boxing Safety Act of 1996Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Professional Boxing Safety Act of 1996 (15 U.S.C. 6301 et seq.). 
3.Definitions 
(a)In generalSection 2 (15 U.S.C. 6301) is amended to read as follows: 
 
2.DefinitionsIn this Act: 
(1)CommissionThe term Commission means the United States Boxing Commission. 
(2)Bout agreementThe term bout agreement means a contract between a promoter and a boxer that requires the boxer to participate in a professional boxing match for a particular date. 
(3)BoxerThe term boxer means an individual who fights in a professional boxing match. 
(4)Boxing CommissionThe term boxing commission means an entity authorized under State or tribal law to regulate professional boxing matches. 
(5)Boxer registryThe term boxer registry means any entity certified by the Commission for the purposes of maintaining records and identification of boxers. 
(6)Boxing service providerThe term boxing service provider means a promoter, manager, sanctioning body, licensee, or matchmaker. 
(7)Contract provisionThe term contract provision means any legal obligation between a boxer and a boxing service provider. 
(8)Indian lands; Indian tribeThe terms Indian lands and Indian tribe have the meanings given those terms by paragraphs (4) and (5), respectively, of section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703). 
(9)LicenseeThe term licensee means an individual who serves as a trainer, corner man, second, or cut man for a boxer. 
(10)ManagerThe term manager means a person other than a promoter who, under contract, agreement, or other arrangement with a boxer, undertakes to control or administer, directly or indirectly, a boxing-related matter on behalf of that boxer, including a person who is a booking agent for a boxer. 
(11)MatchmakerThe term matchmaker means a person that proposes, selects, and arranges for boxers to participate in a professional boxing match. 
(12)PhysicianThe term physician means a doctor of medicine legally authorized to practice medicine by the State in which the physician performs such function or action and who has training and experience in dealing with sports injuries, particularly head trauma. 
(13)Professional boxing matchThe term professional boxing match means a boxing contest held in the United States between individuals for financial compensation. The term professional boxing match does not include a boxing contest that is regulated by a duly recognized amateur sports organization, as approved by the Commission. 
(14)PromoterThe term promoter— 
(A)means the person primarily responsible for organizing, promoting, and producing a professional boxing match; but 
(B)does not include a hotel, casino, resort, or other commercial establishment hosting or sponsoring a professional boxing match unless— 
(i)the hotel, casino, resort, or other commercial establishment is primarily responsible for organizing, promoting, and producing the match; and 
(ii)there is no other person primarily responsible for organizing, promoting, and producing the match. 
(15)Promotional agreementThe term promotional agreement means a contract, for the acquisition of rights relating to a boxer’s participation in a professional boxing match or series of boxing matches (including the right to sell, distribute, exhibit, or license the match or matches), with— 
(A)the boxer who is to participate in the match or matches; or 
(B)the nominee of a boxer who is to participate in the match or matches, or the nominee is an entity that is owned, controlled or held in trust for the boxer unless that nominee or entity is a licensed promoter who is conveying a portion of the rights previously acquired. 
(16)StateThe term State means each of the 50 States, Puerto Rico, the District of Columbia, and any territory or possession of the United States, including the Virgin Islands. 
(17)Sanctioning organizationThe term sanctioning organization means an organization, other than a boxing commission, that sanctions professional boxing matches, ranks professional boxers, or charges a sanctioning fee for professional boxing matches in the United States— 
(A)between boxers who are residents of different States; or 
(B)that are advertised, otherwise promoted, or broadcast (including closed circuit television) in interstate commerce. 
(18)SuspensionThe term suspension includes within its meaning the temporary revocation of a boxing license. 
(19)Tribal organizationThe term tribal organization has the same meaning as in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)).. 
(b)Conforming amendmentSection 21 (15 U.S.C. 6312) is amended to read as follows: 
 
21.Professional boxing matches conducted on Indian lands 
(a)In generalNotwithstanding any other provision of law, a tribal organization may establish a boxing commission to regulate professional boxing matches held on Indian land under the jurisdiction of that tribal organization. 
(b)Standards and licensingA tribal organization that establishes a boxing commission shall, by tribal ordinance or resolution, establish and provide for the implementation of health and safety standards, licensing requirements, and other requirements relating to the conduct of professional boxing matches that are at least as restrictive as— 
(1)the otherwise applicable requirements of the State in which the Indian land on which the professional boxing match is held is located; or 
(2)the guidelines established by the United States Boxing Commission. 
(c)Application of Act to boxing matches on Tribal landsThe provisions of this Act apply to professional boxing matches held on tribal lands to the same extent and in the same way as they apply to professional boxing matches held in any State.. 
4.PurposesSection 3(2) (15 U.S.C. 6302(2)) is amended by striking State. 
5.United States Boxing Commission approval, or ABC or Commission sanction, required for matches 
(a)In generalSection 4 (15 U.S.C. 6303) is amended to read as follows: 
 
4.Approval or sanction requirement 
(a)In generalNo person may arrange, promote, organize, produce, or fight in a professional boxing match within the United States unless the match— 
(1)is approved by the Commission; and 
(2)is held in a State, or on tribal land of a tribal organization, that regulates professional boxing matches in accordance with standards and criteria established by the Commission. 
(b)Approval presumed 
(1)In generalFor purposes of subsection (a), the Commission shall be presumed to have approved any match other than— 
(A)a match with respect to which the Commission has been informed of an alleged violation of this Act and with respect to which it has notified the supervising boxing commission that it does not approve; 
(B)a match advertised to the public as a championship match; 
(C)a match scheduled for 10 rounds or more; or 
(D)a match in which 1 of the boxers has— 
(i)suffered 10 consecutive defeats in professional boxing matches; or 
(ii)has been knocked out 5 consecutive times in professional boxing matches. 
(2)Delegation of approval authorityNotwithstanding paragraph (1), the Commission shall be presumed to have approved a match described in subparagraph (B), (C), or (D) of paragraph (1) if— 
(A)the Commission has delegated in writing its approval authority with respect to that match to a boxing commission; and 
(B)the boxing commission has approved the match. 
(3)Knocked-out definedExcept as may be otherwise provided by the Commission by rule, in paragraph (1)(D)(ii), the term knocked out means knocked down and unable to continue after a count of 10 by the referee or stopped from continuing because of a technical knockout.. 
(b)Conforming amendmentSection 19 (15 U.S.C. 6310) is repealed. 
6.Safety standardsSection 5 (15 U.S.C. 6304) is amended— 
(1)by striking requirements or an alternative requirement in effect under regulations of a boxing commission that provides equivalent protection of the health and safety of boxers: and inserting requirements:; 
(2)by adding at the end of paragraph (1) The examination shall include testing for infectious diseases in accordance with standards established by the Commission.; 
(3)by striking paragraph (2) and inserting the following: 
 
(2)An ambulance continuously present on site.; 
(4)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and inserting after paragraph (2) the following: 
 
(3)Emergency medical personnel with appropriate resuscitation equipment continuously present on site.; and 
(5)in paragraph (5) (as so redesignated), by striking match. and inserting match in an amount prescribed by the Commission.. 
7.RegistrationSection 6 (15 U.S.C. 6305) is amended— 
(1)in subsection (a)(2) by striking any State and inserting any State or Indian tribe; 
(2)in subsection (c)— 
(A)by striking the first sentence and inserting A boxing commission shall, in accordance with requirements established by the Commission, make a health and safety disclosure to a boxer when issuing an identification card to that boxer.; 
(B)by striking disclosure should and inserting disclosure shall, at a minimum,; and 
(3)by adding at the end the following: 
 
(d)Copy of registration and identification cards to be sent to CommissionA boxing commission shall furnish a copy of each registration received under subsection (a), and each identification card issued under subsection (b), to the Commission.. 
8.ReviewSection 7 (15 U.S.C. 6306) is amended— 
(1)in subsection (a)(2), by striking that, except as provided in subsection (b), no and inserting that no; 
(2)by striking paragraphs (3) and (4) of subsection (a) and inserting the following: 
 
(3)Procedures to review a summary suspension when a hearing before the boxing commission is requested by a boxer, licensee, manager, matchmaker, promoter, or other boxing service provider which provides an opportunity for that person to present evidence.; 
(3)by striking subsection (b); and 
(4)by striking (a) Procedures.—. 
9.ReportingSection 8 (15 U.S.C. 6307) is amended— 
(1)by striking 48 business hours and inserting 2 business days; and 
(2)by striking each boxer registry. and inserting the Commission.. 
10.Contract requirementsSection 9 (15 U.S.C. 6307a) is amended to read as follows: 
 
9.Contract requirements 
(a)In generalThe Commission, in consultation with the Association of Boxing Commissions, shall develop guidelines for minimum contractual provisions that shall be included in each bout agreement, boxer-manager contract, and promotional agreement. Each boxing commission shall ensure that these minimal contractual provisions are present in any such agreement or contract submitted to it. 
(b)Filing and approval requirements 
(1)CommissionA manager or promoter shall submit a copy of each boxer-manager contract and each promotional agreement between that manager or promoter and a boxer to the Commission, and, if requested, to the boxing commission with jurisdiction over the bout. 
(2)Boxing CommissionA boxing commission may not approve a professional boxing match unless a copy of the bout agreement related to that match has been filed with it and approved by it. 
(c)Bond or other suretyA boxing commission may not approve a professional boxing match unless the promoter of that match has posted a surety bond, cashier’s check, letter of credit, cash, or other security with the boxing commission in an amount acceptable to the boxing commission.. 
11.Coercive contractsSection 10 (15 U.S.C. 6307b) is amended— 
(1)by striking paragraph (3) of subsection (a); 
(2)in the heading of subsection (b), by inserting or elimination after mandatory ; and 
(3)in subsection (b), by inserting or elimination after mandatory. 
12.Sanctioning organizations 
(a)In generalSection 11 (15 U.S.C. 6307c) is amended to read as follows: 
 
11.Sanctioning organizations 
(a)Objective criteriaWithin 1 year after the date of enactment of the Professional Boxing Amendments Act of 2005, the Commission shall develop guidelines for objective and consistent written criteria for the rating of professional boxers based on the athletic merits and professional record of the boxers. Within 90 days after the Commission’s promulgation of the guidelines, each sanctioning organization shall adopt the guidelines and follow them. 
(b)Notification of change in ratingA sanctioning organization shall, with respect to a change in the rating of a boxer previously rated by such organization in the top 10 boxers— 
(1)post a copy, within 7 days after the change, on its Internet website or home page, if any, including an explanation of the change, for a period of not less than 30 days; 
(2)provide a copy of the rating change and a thorough explanation in writing under penalty of perjury to the boxer and the Commission; 
(3)provide the boxer an opportunity to appeal the ratings change to the sanctioning organization; and 
(4)apply the objective criteria for ratings required under subsection (a) in considering any such appeal. 
(c)Challenge of ratingIf, after disposing with an appeal under subsection (b)(3), a sanctioning organization receives a petition from a boxer challenging that organization’s rating of the boxer, it shall (except to the extent otherwise required by the Commission), within 7 days after receiving the petition— 
(1)provide to the boxer a written explanation under penalty of perjury of the organization’s rating criteria, its rating of the boxer, and the rationale or basis for its rating (including a response to any specific questions submitted by the boxer); and 
(2)submit a copy of its explanation to the Association of Boxing Commissions and the Commission for their review.. 
(b)Conforming amendmentsSection 18(e) (15 U.S.C. 6309(e)) is amended— 
(1)in the subsection heading, by striking Federal Trade Commission and inserting United States Boxing Commission; and 
(2)in paragraph (1), by striking Federal Trade Commission and inserting United States Boxing Commission. 
13.Required disclosures by sanctioning organizationsSection 12 (15 U.S.C. 6307d) is amended— 
(1)by striking the matter preceding paragraph (1) and inserting Within 7 days after a professional boxing match of 10 rounds or more, the sanctioning organization, if any, for that match shall provide to the Commission, and, if requested, to the boxing commission in the State or on Indian land responsible for regulating the match, a written statement of—; 
(2)in paragraph (1), by striking will assess and inserting has assessed, or will assess,; and 
(3)in paragraph (2), by striking will receive and inserting has received, or will receive,. 
14.Required disclosures by promoters and broadcastersSection 13 (15 U.S.C. 6307e) is amended— 
(1)in the section heading by inserting and broadcasters after promoters; 
(2)by striking so much of subsection (a) as precedes paragraph (1) and inserting the following: 
 
(a)Disclosures to Boxing Commissions and the CommissionWithin 7 days after a professional boxing match of 10 rounds or more, the promoter of any boxer participating in that match shall provide to the Commission, and, if requested, to the boxing commission in the State or on Indian land responsible for regulating the match—; 
(3)in subsection (a)(1), by striking writing, and inserting writing, other than a bout agreement previously provided to the commission,; 
(4)in subsection (a)(3)(A), by striking all fees, charges, and expenses that will be and inserting a written statement of all fees, charges, and expenses that have been, or will be,; 
(5)in subsection (a)(3)(B), by inserting a written statement of before all; 
(6)in subsection (a)(3)(C), by inserting a statement of before any; 
(7)in subsection (b), by striking A promoter shall and all that follows through it promotes— and inserting Within 7 days after a professional boxing match of 10 rounds or more, the promoter of the match shall provide to each boxer participating in the bout or match with whom the promoter has a bout or promotional agreement a statement of—; 
(8)in subsection (b)(1), by striking match; and inserting match, and that the promoter has paid, or agreed to pay, to any other person in connection with the match;; and 
(9)by adding at the end the following: 
 
(d)Required disclosures by broadcasters 
(1)In generalA broadcaster that owns the television broadcast rights for a professional boxing match of 10 rounds or more shall, within 7 days after that match, provide to the Commission— 
(A)a statement of any advance, guarantee, or license fee paid or owed by the broadcaster to a promoter in connection with that match; 
(B)a copy of any contract executed by or on behalf of the broadcaster with— 
(i)a boxer who participated in that match; or 
(ii)the boxer’s manager, promoter, promotional company, or other representative or the owner or representative of the site of the match; and 
(C)a list identifying sources of income received from the broadcast of the match. 
(2)Copy to boxing CommissionUpon request from the boxing commission in the State or Indian land responsible for regulating a match to which paragraph (1) applies, a broadcaster shall provide the information described in paragraph (1) to that boxing commission. 
(3)ConfidentialityThe information provided to the Commission or to a boxing commission pursuant to this subsection shall be confidential and not revealed by the Commission or a boxing commission, except that the Commission may publish an analysis of the data in aggregate form or in a manner which does not disclose confidential information about identifiable broadcasters. 
(4)Television broadcast rightsIn paragraph (1), the term television broadcast rights means the right to broadcast the match, or any part thereof, via a broadcast station, cable service, or multichannel video programming distributor as such terms are defined in section 3(5), 602(6), and 602(13) of the Communications Act of 1934 (47 U.S.C. 153(5), 602(6), and 602(13), respectively).. 
15.Medical registrySection 14 (15 U.S.C. 6307f) is amended to read as follows: 
 
14.Medical registry 
(a)In generalThe Commission shall establish and maintain, or certify a third party entity to establish and maintain, a medical registry that contains comprehensive medical records and medical denials or suspensions for every licensed boxer. 
(b)Content; submissionThe Commission shall determine— 
(1)the nature of medical records and medical suspensions of a boxer that are to be forwarded to the medical registry; and 
(2)the time within which the medical records and medical suspensions are to be submitted to the medical registry. 
(c)ConfidentialityThe Commission shall establish confidentiality standards for the disclosure of personally identifiable information to boxing commissions that will— 
(1)protect the health and safety of boxers by making relevant information available to the boxing commissions for use but not public disclosure; and 
(2)ensure that the privacy of the boxers is protected.. 
16.ConfidentialitySection 15 is amended by striking subsection (a) and inserting the following: 
 
(a)In generalExcept to the extent required in a legal, administrative, or judicial proceeding, a boxing commission, an Attorney General, or the Commission may not disclose to the public any matter furnished by a promoter under section 111.. 
17.Judges and refereesSection 16 (15 U.S.C. 6307h) is amended— 
(1)by inserting (a) Licensing and Assignment Requirement.— before No person; 
(2)by striking certified and approved and inserting selected; 
(3)by inserting or Indian lands after State; and 
(4)by adding at the end the following: 
 
(b)Championship and 10-Round boutsIn addition to the requirements of subsection (a), no person may arrange, promote, organize, produce, or fight in a professional boxing match advertised to the public as a championship match or in a professional boxing match scheduled for 10 rounds or more unless all referees and judges participating in the match have been licensed by the Commission. 
(c)Role of sanctioning organizationA sanctioning organization may provide a list of judges and referees deemed qualified by that organization to a boxing commission, but the boxing commission shall select, license, and appoint the judges and referees participating in the match. 
(d)Assignment of nonresident judges and refereesA boxing commission may assign judges and referees who reside outside that commission’s State or Indian land. 
(e)Required disclosureA judge or referee shall provide to the boxing commission responsible for regulating a professional boxing match in a State or on Indian land a statement of all consideration, including reimbursement for expenses, that the judge or referee has received, or will receive, from any source for participation in the match. If the match is scheduled for 10 rounds or more, the judge or referee shall also provide such a statement to the Commission.. 
18.Conflicts of interestSection 17 (15 U.S.C. 6308) is amended— 
(1)in subsection (a)— 
(A)by striking enforces State boxing laws, and inserting implements State or tribal boxing laws, no officer or employee of the Commission,; 
(B)by striking belong to, and inserting hold office in,; and 
(C)by striking the prohibition set forth and all that follows through described in section 4; and  
(2)by striking subsection (b) and inserting the following: 
 
(b)BoxersA boxer may not own or control, directly or indirectly, an entity that promotes the boxer’s bouts if that entity is responsible for— 
(1)executing a bout agreement or promotional agreement with the boxer’s opponent; or 
(2)providing any payment or other compensation to— 
(A)the boxer’s opponent for participation in a bout with the boxer; 
(B)the boxing commission that will regulate the bout; or 
(C)ring officials who officiate at the bout.. 
19.EnforcementSection 18 (15 U.S.C. 6309) is amended— 
(1)in the heading of subsection (a), by striking (a) Injunctions.— and inserting (a) Actions by Attorney General.—; 
(2)in subsection (b)(3), by striking enforces State boxing laws and inserting implements State or tribal boxing laws, any officer or employee of the Commission,; 
(3)in subsection (c), by inserting has engaged in or after organization; 
(4)in subsection (c)(3), by striking subsection (b) and inserting subsection (b), a civil penalty, or; and 
(5)in subsection (d), by striking boxer and inserting person. 
20.RepealSection 20 (15 U.S.C. 6311) is repealed. 
21.Recognition of Tribal lawSection 22 (15 U.S.C. 6313) is amended— 
(1)in the section heading, by inserting or tribal after State; and 
(2)by inserting or Indian tribe after State. 
22.Establishment of United States Boxing Commission The Act is amended by adding at the end the following: 
 
IIUnited States Boxing Commission 
201.PurposeThe purpose of this title is to protect the health, safety, and welfare of boxers and to ensure fairness in the sport of professional boxing. 
202.United States Boxing Commission 
(a)In generalThe United States Boxing Commission is established as a commission within the Department of Commerce. 
(b)Members 
(1)In generalThe Commission shall consist of 3 members appointed by the President, by and with the advice and consent of the Senate. 
(2)Qualifications 
(A)In generalEach member of the Commission shall be a citizen of the United States who— 
(i)has extensive experience in professional boxing activities or in a field directly related to professional sports; 
(ii)is of outstanding character and recognized integrity; and 
(iii)is selected on the basis of training, experience, and qualifications and without regard to political party affiliation. 
(B)Specific qualifications for certain membersAt least 1 member of the Commission shall be a former member of a local boxing authority. If practicable, at least 1 member of the Commission shall be a physician or other health care professional duly licensed as such. 
(C)Disinterested personsNo member of the Commission may, while serving as a member of the Commission— 
(i)be engaged as a professional boxer, boxing promoter, agent, fight manager, matchmaker, referee, judge, or in any other capacity in the conduct of the business of professional boxing; 
(ii)have any pecuniary interest in the earnings of any boxer or the proceeds or outcome of any boxing match; or 
(iii)serve as a member of a boxing commission. 
(3)Bipartisan membershipNot more than 2 members of the Commission may be members of the same political party. 
(4)Geographic balanceNot more than 2 members of the Commission may be residents of the same geographic region of the United States when appointed to the Commission. For purposes of the preceding sentence, the area of the United States east of the Mississippi River is a geographic region, and the area of the United States west of the Mississippi River is a geographic region. 
(5)Terms 
(A)In generalThe term of a member of the Commission shall be 3 years. 
(B)ReappointmentMembers of the Commission may be reappointed to the Commission. 
(C)Midterm vacanciesA member of the Commission appointed to fill a vacancy in the Commission occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that unexpired term. 
(D)Continuation pending replacementA member of the Commission may serve after the expiration of that member’s term until a successor has taken office. 
(6)RemovalA member of the Commission may be removed by the President only for cause. 
(c)Executive Director 
(1)In generalThe Commission shall employ an Executive Director to perform the administrative functions of the Commission under this Act, and such other functions and duties of the Commission as the Commission shall specify. 
(2)Discharge of functionsSubject to the authority, direction, and control of the Commission the Executive Director shall carry out the functions and duties of the Commission under this Act. 
(d)General CounselThe Commission shall employ a General Counsel to provide legal counsel and advice to the Executive Director and the Commission in the performance of its functions under this Act, and to carry out such other functions and duties as the Commission shall specify. 
(e)StaffThe Commission shall employ such additional staff as the Commission considers appropriate to assist the Executive Director and the General Counsel in carrying out the functions and duties of the Commission under this Act. 
(f)Compensation 
(1)Members of Commission 
(A)In generalEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(B)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(2)Executive Director and staffThe Commission shall fix the compensation of the Executive Director, the General Counsel, and other personnel of the Commission. The rate of pay for the Executive Director, the General Counsel, and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
203.Functions 
(a)Primary functionsThe primary functions of the Commission are— 
(1)to protect the health, safety, and general interests of boxers consistent with the provisions of this Act; and 
(2)to ensure uniformity, fairness, and integrity in professional boxing. 
(b)Specific functionsThe Commission shall— 
(1)administer title I of this Act; 
(2)promulgate uniform standards for professional boxing in consultation with the Association of Boxing Commissions; 
(3)except as otherwise determined by the Commission, oversee all professional boxing matches in the United States; 
(4)work with the boxing commissions of the several States and tribal organizations— 
(A)to improve the safety, integrity, and professionalism of professional boxing in the United States; 
(B)to enhance physical, medical, financial, and other safeguards established for the protection of professional boxers; and 
(C)to improve the status and standards of professional boxing in the United States; 
(5)ensure, in cooperation with the Attorney General (who shall represent the Commission in any judicial proceeding under this Act), the chief law enforcement officer of the several States, and other appropriate officers and agencies of Federal, State, and local government, that Federal and State laws applicable to professional boxing matches in the United States are vigorously, effectively, and fairly enforced; 
(6)review boxing commission regulations for professional boxing and provide assistance to such authorities in meeting minimum standards prescribed by the Commission under this title; 
(7)serve as the coordinating body for all efforts in the United States to establish and maintain uniform minimum health and safety standards for professional boxing; 
(8)if the Commission determines it to be appropriate, publish a newspaper, magazine, or other publication and establish and maintain a website consistent with the purposes of the Commission; 
(9)procure the temporary and intermittent services of experts and consultants to the extent authorized by section 3109(b) of title 5, United States Code, at rates the Commission determines to be reasonable; and 
(10)promulgate rules, regulations, and guidance, and take any other action necessary and proper to accomplish the purposes of, and consistent with, the provisions of this title. 
(c)ProhibitionsThe Commission may not— 
(1)promote boxing events or rank professional boxers; or 
(2)provide technical assistance to, or authorize the use of the name of the Commission by, boxing commissions that do not comply with requirements of the Commission. 
(d)Use of nameThe Commission shall have the exclusive right to use the name United States Boxing Commission. Any person who, without the permission of the Commission, uses that name or any other exclusive name, trademark, emblem, symbol, or insignia of the Commission for the purpose of inducing the sale or exchange of any goods or services, or to promote any exhibition, performance, or sporting event, shall be subject to suit in a civil action by the Commission for the remedies provided in the Act of July 5, 1946 (commonly known as the Trademark Act of 1946; 15 U.S.C. 1051 et seq.). 
204.Licensing and registration of boxing personnel 
(a)Licensing 
(1)Requirement for licenseNo person may compete in a professional boxing match or serve as a boxing manager, boxing promoter, or sanctioning organization for a professional boxing match except as provided in a license granted to that person under this subsection. 
(2)Application and term 
(A)In generalThe Commission shall— 
(i)establish application procedures, forms, and fees; 
(ii)establish and publish appropriate standards for licenses granted under this section; and 
(iii)issue a license to any person who, as determined by the Commission, meets the standards established by the Commission under this title. 
(B)DurationA license issued under this section shall be for a renewable— 
(i)4-year term for a boxer; and 
(ii)2-year term for any other person. 
(C)ProcedureThe Commission may issue a license under this paragraph through boxing commissions or in a manner determined by the Commission. 
(b)Licensing fees 
(1)AuthorityThe Commission may prescribe and charge reasonable fees for the licensing of persons under this title. The Commission may set, charge, and adjust varying fees on the basis of classifications of persons, functions, and events determined appropriate by the Commission. 
(2)LimitationsIn setting and charging fees under paragraph (1), the Commission shall ensure that, to the maximum extent practicable— 
(A)club boxing is not adversely effected; 
(B)sanctioning organizations and promoters pay comparatively the largest portion of the fees; and 
(C)boxers pay as small a portion of the fees as is possible. 
(3)CollectionFees established under this subsection may be collected through boxing commissions or by any other means determined appropriate by the Commission. 
205.National registry of boxing personnel 
(a)Requirement for registryThe Commission shall establish and maintain (or authorize a third party to establish and maintain) a unified national computerized registry for the collection, storage, and retrieval of information related to the performance of its duties. 
(b)ContentsThe information in the registry shall include the following: 
(1)BoxersA list of professional boxers and data in the medical registry established under section 114 of this Act, which the Commission shall secure from disclosure in accordance with the confidentiality requirements of section 114(c). 
(2)Other personnelInformation (pertinent to the sport of professional boxing) on boxing promoters, boxing matchmakers, boxing managers, trainers, cut men, referees, boxing judges, physicians, and any other personnel determined by the Commission as performing a professional activity for professional boxing matches. 
206.Consultation requirementsThe Commission shall consult with the Association of Boxing Commissions— 
(1)before prescribing any regulation or establishing any standard under the provisions of this title; and 
(2)not less than once each year regarding matters relating to professional boxing. 
207.Misconduct 
(a)Suspension and revocation of license or registration 
(1)AuthorityThe Commission may, after notice and opportunity for a hearing, suspend or revoke any license issued under this title if the Commission finds that— 
(A)the license holder has violated any provision of this Act; 
(B)there are reasonable grounds for belief that a standard prescribed by the Commission under this title is not being met, or that bribery, collusion, intentional losing, racketeering, extortion, or the use of unlawful threats, coercion, or intimidation have occurred in connection with a license; or 
(C)the suspension or revocation is necessary for the protection of health and safety or is otherwise in the public interest. 
(2)Period of suspension 
(A)In generalA suspension of a license under this section shall be effective for a period determined appropriate by the Commission except as provided in subparagraph (B). 
(B)Suspension for medical reasonsIn the case of a suspension or denial of the license of a boxer for medical reasons by the Commission, the Commission may terminate the suspension or denial at any time that a physician certifies that the boxer is fit to participate in a professional boxing match. The Commission shall prescribe the standards and procedures for accepting certifications under this subparagraph. 
(3)Period of revocationIn the case of a revocation of the license of a boxer, the revocation shall be for a period of not less than 1 year. 
(b)Investigations and Injunctions 
(1)AuthorityThe Commission may— 
(A)conduct any investigation that it considers necessary to determine whether any person has violated, or is about to violate, any provision of this Act or any regulation prescribed under this Act; 
(B)require or permit any person to file with it a statement in writing, under oath or otherwise as the Commission shall determine, as to all the facts and circumstances concerning the matter to be investigated; 
(C)in its discretion, publish information concerning any violations; and 
(D)investigate any facts, conditions, practices, or matters to aid in the enforcement of the provisions of this Act, in the prescribing of regulations under this Act, or in securing information to serve as a basis for recommending legislation concerning the matters to which this Act relates. 
(2)Powers 
(A)In generalFor the purpose of any investigation under paragraph (1) or any other proceeding under this title— 
(i)any officer designated by the Commission may administer oaths and affirmations, subpoena or otherwise compel the attendance of witnesses, take evidence, and require the production of any books, papers, correspondence, memoranda, or other records the Commission considers relevant or material to the inquiry; and 
(ii)the provisions of sections 6002 and 6004 of title 18, United States Code, shall apply. 
(B)Witnesses and evidenceThe attendance of witnesses and the production of any documents under subparagraph (A) may be required from any place in the United States, including Indian land, at any designated place of hearing. 
(3)Enforcement of subpoenas 
(A)Civil actionIn case of contumacy by, or refusal to obey a subpoena issued to, any person, the Commission may file an action in any district court of the United States within the jurisdiction of which an investigation or proceeding is carried out, or where that person resides or carries on business, to enforce the attendance and testimony of witnesses and the production of books, papers, correspondence, memorandums, and other records. The court may issue an order requiring the person to appear before the Commission to produce records, if so ordered, or to give testimony concerning the matter under investigation or in question. 
(B)Failure to obeyAny failure to obey an order issued by a court under subparagraph (A) may be punished as contempt of that court. 
(C)ProcessAll process in any contempt case under subparagraph (A) may be served in the judicial district in which the person is an inhabitant or in which the person may be found. 
(4)Evidence of criminal misconduct 
(A)In generalNo person may be excused from attending and testifying or from producing books, papers, contracts, agreements, and other records and documents before the Commission, in obedience to the subpoena of the Commission, or in any cause or proceeding instituted by the Commission, on the ground that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate the person or subject the person to a penalty or forfeiture. 
(B)Limited immunityNo individual may be prosecuted or subject to any penalty or forfeiture for, or on account of, any transaction, matter, or thing concerning the matter about which that individual is compelled, after having claimed a privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. 
(5)Injunctive reliefIf the Commission determines that any person is engaged or about to engage in any act or practice that constitutes a violation of any provision of this Act, or of any regulation prescribed under this Act, the Commission may bring an action in the appropriate district court of the United States, the United States District Court for the District of Columbia, or the United States courts of any territory or other place subject to the jurisdiction of the United States, to enjoin the act or practice, and upon a proper showing, the court shall grant without bond a permanent or temporary injunction or restraining order. 
(6)MandamusUpon application of the Commission, the district courts of the United States, the United States District Court for the District of Columbia, and the United States courts of any territory or other place subject to the jurisdiction of the United States, shall have jurisdiction to issue writs of mandamus commanding any person to comply with the provisions of this Act or any order of the Commission. 
(c)Intervention in civil Actions 
(1)In generalThe Commission, on behalf of the public interest, may intervene of right as provided under rule 24(a) of the Federal Rules of Civil Procedure in any civil action relating to professional boxing filed in a district court of the United States. 
(2)Amicus filingThe Commission may file a brief in any action filed in a court of the United States on behalf of the public interest in any case relating to professional boxing. 
(d)Hearings by CommissionHearings conducted by the Commission under this Act shall be public and may be held before any officer of the Commission. The Commission shall keep appropriate records of the hearings. 
208.Noninterference with boxing Commissions 
(a)NoninterferenceNothing in this Act prohibits any boxing commission from exercising any of its powers, duties, or functions with respect to the regulation or supervision of professional boxing or professional boxing matches to the extent not inconsistent with the provisions of this Act. 
(b)Minimum standardsNothing in this Act prohibits any boxing commission from enforcing local standards or requirements that exceed the minimum standards or requirements promulgated by the Commission under this Act. 
209.Assistance from other agenciesAny employee of any executive department, agency, bureau, board, commission, office, independent establishment, or instrumentality may be detailed to the Commission, upon the request of the Commission, on a reimbursable or nonreimbursable basis, with the consent of the appropriate authority having jurisdiction over the employee. While so detailed, an employee shall continue to receive the compensation provided pursuant to law for the employee’s regular position of employment and shall retain, without interruption, the rights and privileges of that employment. 
210.Reports 
(a)Annual reportThe Commission shall submit a report on its activities to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Commerce each year. The annual report shall include— 
(1)a detailed discussion of the activities of the Commission for the year covered by the report; and 
(2)an overview of the licensing and enforcement activities of the State and tribal organization boxing commissions. 
(b)Public reportThe Commission shall annually issue and publicize a report of the Commission on the progress made at Federal and State levels and on Indian lands in the reform of professional boxing, which shall include comments on issues of continuing concern to the Commission. 
(c)First annual report on the CommissionThe first annual report under this title shall be submitted not later than 2 years after the effective date of this title. 
211.Initial implementation 
(a)Temporary exemptionThe requirements for licensing under this title do not apply to a person for the performance of an activity as a boxer, boxing judge, or referee, or the performance of any other professional activity in relation to a professional boxing match, if the person is licensed by a boxing commission to perform that activity as of the effective date of this title. 
(b)ExpirationThe exemption under subsection (a) with respect to a license issued by a boxing commission expires on the earlier of— 
(1)the date on which the license expires; or 
(2)the date that is 2 years after the date of the enactment of the Professional Boxing Amendments Act of 2005. 
212.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated for the Commission for each fiscal year such sums as may be necessary for the Commission to perform its functions for that fiscal year. 
(b)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, United States Code, any fee collected under this title— 
(1)shall be credited as offsetting collections to the account that finances the activities and services for which the fee is imposed; 
(2)shall be available for expenditure only to pay the costs of activities and services for which the fee is imposed; and 
(3)shall remain available until expended.. 
23.Conforming amendments 
(a)PBSAThe Professional Boxing Safety Act of 1996, as amended by this Act, is further amended— 
(1)by amending section 1 to read as follows: 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Professional Boxing Safety Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Section 1. Short title; table of contents 
Sec. 2. Definitions 
Title I—Professional boxing safety 
Sec. 101. Purposes 
Sec. 102. Approval or sanction requirement 
Sec. 103. Safety standards 
Sec. 104. Registration 
Sec. 105. Review 
Sec. 106. Reporting 
Sec. 107. Contract requirements 
Sec. 108. Protection from coercive contracts 
Sec. 109. Sanctioning organizations 
Sec. 110. Required disclosures to State boxing commissions by sanctioning organizations 
Sec. 111. Required disclosures by promoters and broadcasters 
Sec. 112. Medical registry 
Sec. 113. Confidentiality 
Sec. 114. Judges and referees 
Sec. 115. Conflicts of interest 
Sec. 116. Enforcement 
Sec. 117. Professional boxing matches conducted on Indian lands 
Sec. 118. Relationship with State or Tribal law 
Title II—United States Boxing Commission 
Sec. 201. Purpose 
Sec. 202. United States Boxing Commission 
Sec. 203. Functions 
Sec. 204. Licensing and registration of boxing personnel 
Sec. 205. National registry of boxing personnel 
Sec. 206. Consultation requirements 
Sec. 207. Misconduct 
Sec. 208. Noninterference with boxing commissions 
Sec. 209. Assistance from other agencies 
Sec. 210. Reports 
Sec. 211. Initial implementation 
Sec. 212. Authorization of appropriations; 
(2)by inserting before section 3 the following: 
 
IProfessional boxing safety; 
(3)by redesignating sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 21, and 22 as sections 101 through 118, respectively; 
(4)in section 113(b) (as so redesignated), by striking section 13 and inserting section 111; 
(5)in section 116(b)(1) (as so redesignated), by striking 9(b), 10, 11, 12, 13, 14, or 16, and inserting 107, 108, 109, 110, 111, or 114,; 
(6)in section 116(b)(2) (as so redesignated), by striking 9(b), 10, 11, 12, 13, 14, or 16 and inserting 107, 108, 109, 110, 111, or 114; 
(7)in section 116(b)(3) (as so redesignated), by striking section 17(a) and inserting section 115(a); 
(8)in section 116(e)(3) (as so redesignated), by striking section 10 and inserting section 108; and 
(9)by striking of this Act each place it appears in sections 101 through 120 (as so redesignated) and inserting of this title. 
(b)Compensation of membersSection 5315 of title 5, United States Code, is amended by adding at the end the following: 
Members of the United States Boxing Commission.. 
24.Study and report on definition of promoter 
(a)StudyThe United States Boxing Commission shall conduct a study on how the term promoter should be defined for purposes of the Professional Boxing Safety Act. 
(b)HearingsAs part of that study, the Commission shall hold hearings and solicit testimony at those hearings from boxers, managers, promoters, premium, cable, and satellite program service providers, hotels, casinos, resorts, and other commercial establishments that host or sponsor professional boxing matches, and other interested parties with respect to the definition of that term as it is used in the Professional Boxing Safety Act. 
(c)ReportNot later than 12 months after the date of the enactment of this Act, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the study conducted under subsection (a). The report shall— 
(1)set forth a proposed definition of the term promoter for purposes of the Professional Boxing Safety Act; and 
(2)describe the findings, conclusions, and rationale of the Commission for the proposed definition, together with any recommendations of the Commission, based on the study. 
25.Effective dates 
(a)In generalExcept as provided in subsection (b), the amendments made by this Act shall take effect on the date of enactment of this Act. 
(b)1-Year delay for certain title II provisionsSections 205 through 212 of the Professional Boxing Safety Act of 1996, as added by section 22 of this Act, shall take effect 1 year after the date of enactment of this Act. 
 
